Title: From Thomas Jefferson to Albert Gallatin, 24 December 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     
                  
                  I believe the fact is that no measures have been taken by the states indebted to the US. to discharge the balances due under the act of June 23. 1797. or, at any rate, that we have no notice of any such measures. will you be so good as to state this or any other fact on the subject in a form to be communicated to the H. of R. in compliance with their resoln of yesterday.
                  
                  Dec. 24. 05.
               